DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 9-13 of US Patent 10853933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims of Instant Application 16/502,087
Claims of US PATENT 10853933B2
1. A method of inspecting cap sealing of a container transferred along a process line, by using an infrared (IR) camera, the method comprising: photographing the cap sealing of the container located within a field of view (FOV) of the IR camera by using the IR camera; calculating a confidence score based on previously learned sample data and thermal image data corresponding to the photographed cap sealing; and comparing the calculated confidence score with a predefined confidence value range, and determining the cap sealing to be one of a good product, a not good product, and a user check product according to a result of the comparison, wherein, the previously learned sample data is generated by learning a plurality of cap sealing of the container according to the types of a good product and a not good product, the method further comprising predicting inspection accuracy of an object to be inspected based on the previously learned sample data; and displaying the predicted inspection accuracy.
2. The method of claim 1, wherein, in the determining of the cap sealing, when the confidence score is greater than a maximum confidence value of the predefined confidence value range, the cap sealing is determined to be a good product, when the confidence score is less than a minimum confidence value of the predefined confidence value range, the cap sealing is determined to be a not good product, and when the confidence score is equal to or greater than the minimum confidence value and equal to or less than the maximum confidence value, the cap sealing is determined to be a user check product.
1. A method of inspecting cap sealing of a container transferred along a process line, by using an infrared (IR) camera, the method comprising: photographing the cap sealing of the container located within a field of view (FOV) of the IR camera by using the IR camera; calculating a confidence score based on previously learned sample data and thermal image data corresponding to the photographed cap sealing; and comparing the calculated confidence score with a predefined confidence value range, and determining the cap sealing to be one of a good product, a not good product, and a user check product according to a result of the comparison, wherein, the previously learned sample data is generated by learning a plurality of cap sealing of the container according to the types of a good product and a not good product, 




wherein, in the determining of the cap sealing, when the confidence score is greater than a maximum confidence value of the predefined confidence value range, the cap sealing is determined to be a good product, when the confidence score is less than a minimum confidence value of the predefined confidence value range, the cap sealing is determined to be a not good product, and when the confidence score is equal to or greater than the minimum confidence value and equal to or less than the maximum confidence value, the cap sealing is determined to be a user check product.
3. The method of claim 2, wherein the maximum confidence value and the minimum confidence value are determined by a user's selection.
2. The method of claim 1, wherein the maximum confidence value and the minimum confidence value are determined by a user's selection.
4. The method of claim 1, further comprising driving classification mechanisms to respectively and separately collect containers determined to be the not good product and the user check product.
3. The method of claim 1, further comprising driving classification mechanisms to respectively and separately collect containers determined to be the not good product and the user check product.
6. The method of claim 1, further comprising displaying the thermal image data, the calculated confidence score, and a type of the not good product.
5. The method of claim 1, further comprising displaying the thermal image data, the calculated confidence score, and a type of the not good product.
7. The method of claim 1, wherein a type of the not good product comprises at least one of Overheat, Loosen, Damaged seal, and Underheat, and the previously learned sample data is learned based on cap sealing of a container corresponding to the good product and cap sealing of a container corresponding to the not good product including at least one of Overheat, Loosen, Damaged seal, and Underheat.
6. The method of claim 1, wherein a type of the not good product comprises at least one of Overheat, Loosen, Damaged seal, and Underheat, and the previously learned sample data is learned based on cap sealing of a container corresponding to the good product and cap sealing of a container corresponding to the not good product including at least one of Overheat, Loosen, Damaged seal, and Underheat.
8. The method of claim 6, wherein the previously learned sample data is learned by using any one of a learning base or a feature base.
7. The method of claim 6, wherein the previously learned sample data is learned by using any one of a learning base or a feature base.
10. An apparatus for inspecting cap sealing of a container transferred along a process line, by using an infrared (IR) camera, the apparatus comprising: an IR camera photographing the cap sealing of the container located within a field of view (FOV) of the IR camera; and a controller calculating a confidence score based on previously learned sample data and thermal image data corresponding to the photographed cap sealing, comparing the calculated confidence score with a predefined confidence value range, and determining the cap sealing to be one of a good product, a not good product, and a user check product according to a result of the comparison, wherein, the previously learned sample data is generated by learning a plurality of cap sealing of the container according to the types of a good product and a not good product, the controller predicting inspection accuracy of an object to be inspected based on the previously learned sample data and displaying the predicted inspection accuracy.
11. The apparatus of claim 10, wherein the controller determines the cap sealing to be a good product when the confidence score is greater than a maximum confidence value of the predefined confidence value range, determines the cap sealing to be a not good product when the confidence score is less than a minimum confidence value of the predefined confidence value range, and determines the cap sealing to be a user check product when the confidence score is equal to or greater than the minimum confidence value and equal to or less than the maximum confidence value.
9. An apparatus for inspecting cap sealing of a container transferred along a process line, by using an infrared (IR) camera, the apparatus comprising: an IR camera photographing the cap sealing of the container located within a field of view (FOV) of the IR camera; and a controller calculating a confidence score based on previously learned sample data and thermal image data corresponding to the photographed cap sealing, comparing the calculated confidence score with a predefined confidence value range, and determining the cap sealing to be one of a good product, a not good product, and a user check product according to a result of the comparison, wherein, the previously learned sample data is generated by learning a plurality of cap sealing of the container according to the types of a good product and a not good product, 




wherein the controller determines the cap sealing to be a good product when the confidence score is greater than a maximum confidence value of the predefined confidence value range, determines the cap sealing to be a not good product when the confidence score is less than a minimum confidence value of the predefined confidence value range, and determines the cap sealing to be a user check product when the confidence score is equal to or greater than the minimum confidence value and equal to or less than the maximum confidence value.
12. The apparatus of claim 11, wherein the maximum confidence value and the minimum confidence value are determined by a user's selection.
10. The apparatus of claim 9, wherein the maximum confidence value and the minimum confidence value are determined by a user's selection.
13. The apparatus of claim 10, further comprising: a first collection box collecting the not good product; a second collection box collecting the user check product; and a first classification mechanism pushing the not good product toward the first collection box and a second classification mechanism pushing the user check product toward the second collection box, the first and second classification mechanisms being provided in a classification session next to an inspection session of the process line, wherein the controller drives the first classification mechanism or the second classification mechanism so that containers determined to be the not good product and the user check product are respectively and separately collected in the first collection box and the second collection box.
11. The apparatus of claim 9, further comprising: a first collection box collecting the not good product; a second collection box collecting the user check product; and a first classification mechanism pushing the not good product toward the first collection box and a second classification mechanism pushing the user check product toward the second collection box, the first and second classification mechanisms being provided in a classification session next to an inspection session of the process line, wherein the controller drives the first classification mechanism or the second classification mechanism so that containers determined to be the not good product and the user check product are respectively and separately collected in the first collection box and the second collection box.
14. The apparatus of claim 10, further comprising a display portion displaying the thermal image data, the calculated confidence score, and a type of the not good product.
12. The apparatus of claim 9, further comprising a display portion displaying the thermal image data, the calculated confidence score, and a type of the not good product, wherein the controller predicts inspection accuracy of an object to be inspected based on the previously learned sample data and displays the predicted inspection accuracy on the display portion.
15. The apparatus of claim 10, wherein a type of the not good product comprises at least one of Overheat, Loosen, Damaged seal, and Underheat, and the previously learned sample data is learned based on cap sealing of a container corresponding to the good product and cap sealing of a container corresponding to the not good product including at least one of Overheat, Loosen, Damaged seal, and Underheat.
13. The apparatus of claim 9, wherein a type of the not good product comprises at least one of Overheat, Loosen, Damaged seal, and Underheat, and the previously learned sample data is learned based on cap sealing of a container corresponding to the good product and cap sealing of a container corresponding to the not good product including at least one of Overheat, Loosen, Damaged seal, and Underheat.






Allowable Subject Matter
Claims 1-4 and 6-16 are not rejected with prior art and would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection, set forth in this Office action.
Regarding claim 1, and similarly regarding claim 10, the prior art of record, alone or in combination, fails to teach at least “comparing the calculated confidence score with a predefined confidence value range, and determining the cap sealing to be one of a good product, a not good product, and a user check product according to a result of the comparison, wherein, the previously learned sample data is generated by learning a plurality of cap sealing of the container according to the types of a good product and a not good product, the method further comprising predicting inspection accuracy of an object to be inspected based on the previously learned sample data; and displaying the predicted inspection accuracy.”.
	At best, Weinstein et al (US 20160054245) teaches in ¶0095-0096 i.e. Based on the image processing by the processing and control unit a decision is made regarding the sensed container, e.g. Is the seal approved?; If processing results in a decision that the sealing of the container is accepted, e.g. within a predetermined threshold; if a defect in the seal is determined to exist, i.e. the seal is not within a predetermined threshold and thus not approved. 
	At best,  Yazdi et al (Feature Extraction Algorithm for Fill Level and Cap Inspection in Bottling Machine, see NPL attached) teaches in Fig. 3 Accept situation & Fig. 4 Eight reject situations and Page 50 6b) technique: To detect rejected conditions as well as the accepted one, we require an enhancing image in order to obtain clear horizontal lines and an abstract image from the background. average lines are calculated to be compared with prototypes lines.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669